--------------------------------------------------------------------------------

EXHIBIT 10.3

 
THE SALE OF THE SECURITIES THAT ARE THE SUBJECT OF THIS NOTE HAS NOT BEEN
QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND
THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF
THE CALIFORNIA CORPORATIONS CODE.  THE RIGHTS OF ALL PARTIES TO THIS NOTE ARE
EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS
SO EXEMPT.
 
THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
THE SECURITIES LAWS OF APPLICABLE STATES.  THESE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RE­SOLD
EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.  INVESTORS SHOULD BE AWARE THAT
THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE
EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.
 
LAREDO OIL, INC.
 
SUBORDINATED CONVERTIBLE PROMISSORY NOTE
 

Note No. ___ Made as of (Date) (Amount)  

 
For value received, LAREDO OIL, INC., a Delaware corporation (the “Company”),
with principal offices at 9452 East Heritage Trail Drive; Scottsdale, Arizona
85255, hereby promises to pay to (Investor Name) (“Holder”) or its registered
assigns, the principal sum of (Amount) (the “Principal Amount”), or such lesser
amount as shall then equal the outstanding principal amount hereunder, together
with simple interest on the unpaid principal balance at a rate equal to 10% per
annum, computed on the basis of the actual number of days elapsed and a year of
365 days from the date of this Note until the principal amount and all interest
accrued thereon and all other amounts owed hereunder are paid (or converted, as
provided in Section 6 hereof).  The unpaid Principal Amount, together with any
then unpaid accrued interest and all other amounts owed hereunder, shall be due
and payable on the earlier of (i) the closing date of the New Financing (the
“Maturity Date”) or (ii) when such amounts are made automatically due and
payable upon or after the occurrence of an Event of Default (as defined below)
at the principal offices of the Company or by mail to the address of the
registered holder of this Note in lawful money of the United States, unless this
Note shall have been converted pursuant to Section 6 hereof.  Capitalized terms
not otherwise defined herein shall have the meanings given to them in the
Purchase Agreement (as defined below).
 
The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder hereof, by the acceptance of this
Note, agrees:
 
1.           DEFINITIONS.  The following definitions shall apply for all
purposes of this Note:
 
1.1           “Change of Control” means (a) any sale or exchange of the capital
stock by the shareholders of the Company in one transaction or series of related
transactions where more than 50% of the outstanding voting power of the Company
is acquired by a person or entity or group of related persons or entities; or
(b) any reorganization, consolidation, merger or similar transaction or series
of related transactions (each, a “combination transaction”) in which the Company
is a constituent corporation or is a party if, as a result of such combination
transaction, the voting securities of the Company that are outstanding
immediately prior to the consummation of such combination transaction (other
than any such securities that are held by an Acquiring Shareholder, as defined
below) do not represent, or are not converted into, securities of the surviving
corporation of such combination transaction (or such surviving corporation’s
parent corporation if the surviving corporation is owned by the parent
corporation) that, immediately after the consummation of such combination
transaction, together possess at least a majority of the total voting power of
all securities of such surviving corporation (or its parent corporation, if
applicable) that are outstanding immediately after the consummation of such
combination transaction, including securities of such surviving corporation (or
its parent corporation, if applicable) that are held by the Acquiring
Shareholder; or (c) a sale of all or substantially all of the assets of the
Company, that is followed by the distribution of the proceeds to the Company’s
shareholders.  For purposes of this Section 1.1, an “Acquiring Shareholder”
means a shareholder or shareholders of the Company that (i) merges or combines
with the Company in such combination transaction or (ii) owns or controls a
majority of another corporation that merges or combines with the Company in such
combination transaction.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
1.2           “Company” means the “Company” as defined above and includes any
corporation that shall succeed to or assume the obligations of the Company under
this Note.
 
1.3           “Conversion Price” means if the Conversion Stock is the type of
stock of the Company sold in the Next Financing, an amount equal to the lowest
per share selling price, less 20%, of shares of that stock issued in the Next
Financing.  The Conversion Price is subject to adjustment as provided herein.
 
1.4           “Conversion Stock” means the Company’s preferred or common stock
sold in the Next Financing.  The number and character of shares of Conversion
Stock are subject to adjustment as provided herein and the term “Conversion
Stock” shall include stock and other securities and property at any time
receivable or issuable upon conversion of this Note in accordance with its
terms.
 
1.5           “Holder” means any person who shall at the time be the registered
holder of this Note.
 
1.6           “Next Financing” means the Company’s next sale of its Preferred or
Common Stock in one transaction or a series of related transactions for an
aggregate purchase price paid to the Company of no less than $7,500,000
(including the principal amount of and accrued interest or any other amounts
owing on any convertible promissory notes of the Company converted into capital
stock and issued therein).
 
1.7           “Note” means this Subordinated Convertible Promissory Note.
 
1.8           “Notes” means a series of subordinated convertible promissory
notes aggregating up to $300,000 in principal amount issued under the Purchase
Agreement (defined below), of which this Note is one, each such note containing
substantially identical terms and conditions as this Note.
 
2.           PURCHASE AGREEMENT.  This Note is issued pursuant to that certain
Note and Warrant Purchase Agreement dated as of (Date) (the “Purchase
Agreement”), by and among the Company, the original holder of this Note and
certain other investors listed on the Schedule of Investors attached to the
Purchase Agreement as Exhibit A, and is subject to the provisions thereof.
 
3.           EVENTS OF DEFAULT.  An “Event of Default” will occur if any of the
following happens and such default is not cured within a five-day period after
the Holder has given the Company written notice of such default:
 
 
 
2

--------------------------------------------------------------------------------

 

 
(a)           the Company fails to make any payment when due hereunder;
 
(b)           the Company breaches any material obligation to the Holder under
this Note; or
 
(c)           a receiver is appointed for any material part of the Company’s
property, the Company makes an assignment for the benefit of creditors, or the
Company becomes a debtor or alleged debtor in a case under the U.S. Bankruptcy
Code or becomes the subject of any other bankruptcy or similar proceeding for
the general adjustment of its debts.
 
Upon the occurrence of any Event of Default, all accrued but unpaid expenses,
accrued but unpaid interest, all principal, and any other amounts outstanding
under this Note shall become immediately due and payable in full without further
notice or demand by the Holder.
 
4.           NOTES ARE PARI PASSU.  The Notes issued pursuant to the Purchase
Agreement shall rank equally without preference or priority of any kind over one
another, and all payments on account of principal and interest with respect to
any of the Notes shall be applied ratably and proportionately on all outstanding
Notes on the basis of the original principal amount of outstanding Notes.
 
5.           PREPAYMENT.  The Company may not prepay this Note.
 
6.           CONVERSION.
 
6.1           Conversion in Next Financing.  Unless an election to receive cash
for repayment of this Note is made five days prior to the closing of the Next
Financing (or the first closing in a series of closings) (the “Closing”), all
principal and accrued interest and other sums then accrued under this Note shall
automatically convert into shares of Conversion Stock at the Conversion
Price.  Holder will deliver the original Note to the Company and will execute
and deliver to the Company at the Closing such stock purchase agreement,
investors’ rights agreement, co-sale agreement, voting agreement and/or other
agreements as are entered into by the investors in the Next Financing generally.
 
6.2           Issuance of Conversion Stock.  As soon as practicable after
conversion of this Note, the Company at its expense will cause to be issued in
the name of and delivered to the Holder, a certificate or certificates for the
number of shares of Conversion Stock to which the Holder shall be entitled upon
such conversion (bearing such legends as may be required by applicable state and
federal securities laws in the opinion of legal counsel of the Company, by the
Company’s Articles of Incorporation or Bylaws, or by any agreement between the
Company and the Holder), together with any other securities and property to
which the Holder is entitled upon such conversion under the terms of this
Note.  Such conversion shall be deemed to have been made on the date of the
Closing of the Next Financing.  No fractional shares will be issued upon
conversion of this Note.  If upon any conversion of this Note (and all other
Notes held by the same Investor, after aggregating all such conversions), a
fraction of a share would otherwise result, then in lieu of such fractional
share the Company will pay the cash value of that fractional share, calculated
on the basis of the applicable Conversion Price.
 
6.3           Termination of Rights.  All rights with respect to this Note shall
terminate upon the issuance of shares of the Conversion Stock upon conversion of
this Note, whether or not this Note has been surrendered and whether or not all
stock purchase, investors’ rights, co-sale, voting or other agreements have been
executed and delivered by the Holder to the Company.  Notwithstanding the
foregoing, Holder agrees to surrender this Note to the Company for cancellation
as soon as is possible following conversion of this Note.  The Holder shall not
be entitled to receive the stock certificate representing the shares of
Conversion Stock to be issued upon conversion of this Note until the original of
this Note is surrendered to the Company and the agreements referenced in this
Section 6 have been executed and delivered to the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
 
7.           ADJUSTMENT PROVISIONS.  The number and character of shares of
Conversion Stock issuable upon conversion of this Note (or any shares of stock
or other securities or property at the time receivable or issuable upon
conversion of this Note) and the Conversion Price therefore, are subject to
adjustment upon occurrence of the following events between the date this Note is
issued and the date it is converted:
 
7.1           Adjustment for Stock Splits and Stock Dividends.  If the
conversion is made under Section 6.1 above, the Conversion Price of this Note
and the number of shares of Conversion Stock issuable upon conversion of this
Note (or any shares of stock or other securities at the time issuable upon
conversion of this Note) shall each be proportionally adjusted to reflect any
stock dividend, stock split, reverse stock split, reclassification, or other
similar event affecting the number of outstanding shares of Conversion Stock (or
such other stock or securities.
 
7.2           Adjustment for Other Dividends and Distributions.  In case the
Company shall make or issue, or shall fix a record date for the determination of
eligible holders entitled to receive, a dividend or other distribution payable
with respect to the capital stock that is payable in (a) securities of the
Company (other than issuances with respect to which adjustment is made under
Section 7.1), or (b) assets (other than cash dividends paid or payable solely
out of retained earnings), then, and in each such case, the Holder, upon
conversion of this Note at any time after the consummation, effective date or
record date of such event, shall receive, in addition to the shares of
Conversion Stock issuable upon such exercise prior to such date, the securities
or such other assets of the Company to which the Holder would have been entitled
upon such date if the Holder had converted this Note immediately prior thereto
(all subject to further adjustment as provided in this Note).
 
7.3           Adjustment for Reorganization, Consolidation, Merger.  In case of
any reorganization of the Company (or of any other corporation the stock or
other securities of which are at the time receivable on the conversion of this
Note), after the date this Note, or in case, after such date, the Company (or
any corporation) shall consolidate with or merge into another corporation or
convey all or substantially all of its assets to another corporation and then
distribute the proceeds to its shareholders, then, and in each such case, the
Holder, upon the conversion of this Note (as provided in Section 6) at any time
after the consummation of such reorganization, consolidation, merger or
conveyance, shall be entitled to receive, in lieu of the stock or other
securities and property receivable upon the conversion of this Note prior to
such consummation, the stock or other securities or property to which the Holder
would have been entitled upon the consummation of such reorganization,
consolidation, merger or conveyance if the Holder had converted this Note
immediately prior thereto, all subject to further adjustment as provided in this
Note, and the successor or purchasing corporation in such reorganization,
consolidation, merger or conveyance (if other than the Company) shall duly
execute and deliver to the Holder a supplement hereto acknowledging such
corporation’s obligations under this Note; and in each such case, the terms of
the Note shall be applicable to the shares of stock or other securities or
property receivable upon the conversion of this Note after the consummation of
such reorganization, consolidation, merger or conveyance.
 
7.4           Conversion of Stock.  In case all the authorized Conversion Stock
of the Company is converted, pursuant to the Company’s Articles of
Incorporation, into Common Stock or other securities or property, or the
Conversion Stock otherwise ceases to exist, then, in such case, the Holder, upon
conversion of this Note at any time after the date on which the Conversion Stock
is so converted or ceases to exist (the “Termination Date”), shall receive, in
lieu of the number of shares of Conversion Stock that would have been issuable
upon such exercise immediately prior to the Termination Date (the “Former Number
of Shares of Conversion Stock”), the stock and other securities and property
that the Holder would have been entitled to receive upon the Termination Date if
the Holder had converted this Note with respect to the Former Number of Shares
of Conversion Stock immediately prior to the Termination Date (all subject to
further adjustment as provided in this Note).
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
7.5           Notice of Adjustments.  The Company shall promptly give written
notice of each adjustment or readjustment of the Conversion Price or the number
of shares of Conversion Stock or other securities issuable upon conversion of
this Note.  The notice shall describe the adjustment or readjustment and show in
reasonable detail the facts on which the adjustment or readjustment is based.
 
7.6           No Change Necessary.  The form of this Note need not be changed
because of any adjustment in the Conversion Price or in the number of shares of
Conversion Stock issuable upon its conversion.
 
7.7           Reservation of Stock.  If at any time the number of shares of
Conversion Stock or other securities issuable upon conversion of this Note shall
not be sufficient to effect the conversion of this Note, the Company will take
such corporate action as may, in the opinion of its counsel, be necessary to
increase its authorized but unissued shares of Conversion Stock or other
securities issuable upon conversion of this Note as shall be sufficient for such
purpose.
 
8.           NO VOTING OR OTHER RIGHTS.  Except as expressly set forth herein,
this Note does not by itself entitle the Holder to any voting rights or other
rights as a shareholder of the Company.  In the absence of conversion of this
Note, no provisions of this Note, and no enumeration herein of the rights or
privileges of the Holder, shall cause the Holder to be a shareholder of the
Company for any purpose.
 
9.           GENERAL PROVISIONS.
 
9.1           Waivers.  The Company and all endorsers of this Note hereby waive
notice, presentment, protest and notice of dishonor.
 
9.2           Attorneys’ Fees.  In the event any party is required to engage the
services of any attorneys for the purpose of enforcing this Note, or any
provision thereof, the prevailing party shall be entitled to recover its
reasonable expenses and costs in enforcing this Note, including attorneys’ fees.
 
9.3           Transfer.  Neither this Note nor any rights hereunder may be
assigned, conveyed or transferred, in whole or in part, without the Company’s
prior written consent, which the Company may withhold in its sole discretion;
provided, however, that this Note may be assigned, conveyed or transferred
without the prior written consent of the Company to any person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with the Holder; provided, further, that such transferee
executes an acknowledgement that such transferee is subject to all the terms and
conditions of this Note and satisfies the Company as to compliance with State
and federal securities law.  The rights and obligations of the Company and the
Holder under this Note and the Purchase Agreement shall be binding upon and
benefit their respective permitted successors, assigns, heirs, administrators
and transferees.
 
9.4           Governing Law.  This Note shall be governed by and construed under
the internal laws of the State of Delaware.
 
9.5           Headings.  The headings and captions used in this Note are used
only for convenience and are not to be considered in construing or interpreting
this Note.  All references in this Note to sections and exhibits shall, unless
otherwise provided, refer to sections hereof and exhibits attached hereto, all
of which exhibits are incorporated herein by this reference.
 
9.6           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given (a) at the time of personal delivery, if delivery is in
person; (b) one business day after deposit with an express overnight courier for
United States deliveries, or two business days after such deposit for deliveries
outside of the United States, with proof of delivery from the courier requested;
or (c) three business days after deposit in the United States mail by certified
mail (return receipt requested) for United States deliveries when addressed to
the party to be notified at the address indicated for such party provided on
Exhibit A to the Purchase Agreement or, in the case of the Company, at 9452 East
Heritage Trail Drive; Scottsdale, Arizona 85255, or at such other address as any
party or the Company may designate by giving ten days’ advance written notice to
all other parties.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
9.7           Amendments and Waivers.  This Note and all other Notes issued
under the Purchase Agreement may be amended and provisions may be waived by the
Note Holders and the Company as provided in Section 6 of the Purchase
Agreement.  Any amendment or waiver effected in accordance with this Section
shall be binding upon each holder of any Notes at the time outstanding, each
future holder of such securities, and the Company.
 
9.8           Severability.  If one or more provisions of this Note are held to
be unenforceable under applicable law, such provision(s) shall be excluded from
this Note and the balance of the Note shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.
 
9.9           Purchase Agreement.  This Note incorporates by reference all the
terms of the Purchase Agreement.
 
[Signature Page Follows]
 
 
 
 
 
 


 
 
 
 
6

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company has caused this Subordinated Convertible
Promissory Note to be signed in its name as of the date first written above.
 
THE COMPANY
LAREDO OIL, INC.
By:
 
Name:
Bradley E. Sparks
Title:
Chief Financial Officer

 
AGREED AND ACKNOWLEDGED:
THE HOLDER
By:
 
Name:
 
Title:
 



 


 
 
 
7

--------------------------------------------------------------------------------